          Case 2:18-cv-04697-GEKP Document 10 Filed 01/25/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OWEN HARTY                                            :      CIVIL ACTION
          Plaintiff,                                  :
                                                      :
         v.                                           :
                                                      :
                                                      :
INN OF DOVE AT BENSALEM, LLC                          :      NO. 18-4697
          Defendant.                                  :

                                           OR DER

                AND NOW, TO WIT: This 25th day of January, 2019, it having been reported

 that the issues between the parties in the above action have been settled and upon Order of the

 Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this

 Court, it is

                ORDERED that the above action is DISMISSED with prejudice, pursuant to

 agreement of counsel without costs.


                                                           S/Rose A. Barber
                                                           Rose A. Barber
                                                           Deputy Clerk - Civil
                                                           For Judge Gene E.K. Pratter
                                                           267-299-7352
Copies sent by ECF to:
Daniel A. Pallen
Amy L. Groff
Thomas R. Decesar
